DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed with application 15/365,260 .
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 01/28/2022 hasbeen placed in the application file and the information referred to therein has been considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-4 and 6-10 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over WO2006030681 A1)    to Abe (hereafter Abe, US 2007/0178379 is used as English language equivalent).
Regarding claims 2,  Abe discloses a non-aqueous liquid electrolyte suitable for a non-aqueous secondary battery (Title, re claim 10), the battery comprising a negative electrode, wherein the negative electrode comprises a negative-electrode active material having at least one kind of atom selected from the group consisting of Si atom, Sn atom ([0072], [0074]), wherein said non-aqueous liquid electrolyte comprises a carbonate having an unsaturated bond ([0040]), such as vinylene carbonate ([0045], [0093] re claim 7))    Furthermore, Abe teaches that the electrolyte includes organic and inorganic lithium salts such as  LiPF6 or/and  LiBF4 (reads on a first salt)   and  LiN(SO2CF3)2, LiN(SO2C2F5)2  LiC(SO2CF3)3 , LiPF3(C2F5)3, (reads on a second salt of claimed formula (A-1), re claims 4). Moreover, Abe teaches that the above-mentioned salts can be used singly or in combination in two or more. 
Alternatively, it would have been obvious to choose a suitable salt combination from a finite number of identified electrolyte salts    i.e., it would have been "obvious to try” to combine LiPF6 or LiBF4 with the organic lithium salts in order to obtain desired conductivity and viscosity of the electrolyte solution. See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
Regarding claims 3,  Abe discloses LiBF2(C2F5)2 )[0064]).
Regarding claim 6, Abe discloses the non-aqueous liquid electrolyte wherein the concentration of vinelene  carbonate is 2.0 % by weight ([0093]).  It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03
Regarding claim 8, Abe discloses the non-aqueous liquid electrolyte which comprises ethylene carbonate ([0076])
Regarding claim 9, Abe discloses the non-aqueous liquid electrolyte further comprising diethyl carbonate ([0076]). 
   Regarding claim 10 , Abe discloses the invention as discussed above as applied to claim 2. In addition,  Abe discloses a positive electrode, capable of intercalating and deintercalating lithium ions ([0031], [0075])
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2006030681)    to Abe (hereafter Abe, US 2007/0178379 is used as English language equivalent).
   Regarding claim 5, Abe discloses the invention as discussed above as applied to claim 2. In addition, Abe teaches that the concentration of electrolyte salts in the non-aqueous solvent preferably is in a range 5.3 M-3.0 M [0067]. Abe also teaches that the concentration of the lithium salts affects properties of the electrolytic solution and as such a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the concentration range  in order to provide the electrolytic solution with high electrochemical stability and high electrical conductivity in a large temperature range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727